                Case 19-12821-AJC              Doc 197       Filed 04/24/19        Page 1 of 7



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


In re:
MAGNUM CONSTRUCTION1                                                            Case Number: 19-12821-AJC
MANAGEMENT, LLC                                                                 Chapter 11
________________________________/

               AGREED EX-PARTE MOTION FOR STAY RELIEF TO
             PROCEED WITH LITIGATION ONLY TO THE EXTENT OF
       THE INSURANCE COVERAGE FOR MATTER THAT IS SEPARATE FROM
    AND PRE-DATES INSURANCE POLICY IN EFFECT FOR THE FIU BRIDGE CASES


         Creditor, JOSE PEREZ, (“Movant”) through undersigned counsel, moves on an agreed,

ex-parte basis pursuant to 11 U.S.C. § 362(a) and Local Rule 9013-1 for an order granting limited

stay relief to allow Movant to proceed with pending state court litigation pending in Miami-Dade

County Circuit Court (the “State Court Action”) as against Debtor Magnum Construction

Management, LLC f/k/a Munilla Construction Management, LLC (the “Debtor”) as a nominal

Defendant only to resolve a claim arising from an October 20, 2016 incident, which is separate

from, and pre-dates, any insurance policy in effect on the FIU Pedestrian Bridge collapse (the “FIU

Bridge Cases”).

         Movant is willing to procced to resolve his non-FIU Pedestrian Bridge-related claim solely

within the two million ($2,000,000.00) primary insurance policy Movant asserts is applicable to

the claim, in which Movant submits only the first layer of that insurance would be triggered.




1
  The Debtor’s Address is 6201 SW 70th Street, 1st Floor, Miami FL 33143. The last four digits od the Debtor’s
federal tax identification numbers are 3403.
                Case 19-12821-AJC       Doc 197      Filed 04/24/19     Page 2 of 7



       Mediation is not yet scheduled on Movant’s underlying claim. Discovery remains ongoing

but a notice of readiness for trial was filed on January 17, 2019. Mediation will be ordered as a

part of trial order which will be issued after relief from stay is granted. Movant represents to the

Court that; the Debtor and the Debtor’s insurance carrier and all pertinent parties wish to proceed

to mediation.

       Pursuant to Local Rule 9013-1, this motion may be considered on an ex-parte basis, as

Movant certifies that Debtor has consented to the requested relief, in which the Movant is seeking

to resolve the claim to the extent of the applicable insurance coverage only and will resolve the

claim within such policy limits, and without asserting any claim against the Debtor’s bankruptcy

estate whether arising from a settlement at mediation or after entry of a judgment.

       A proposed form of order is attached to this motion as Exhibit A.

       WHEREFORE, the Movant respectfully requests the Court on an agreed, ex-parte basis to

grant relief from the automatic stay solely allowing the Movant to continue to pursue his claim

within the applicable insurance coverage only which coverage predates and is not applicable to the

FIU Bridge Cases. Movant agrees to resolve this claim solely within applicable insurance policy

limits without asserting any claim against the Debtor’s bankruptcy estate.

Dated: April 24, 2019

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was sent this 22nd of

April 2019, via ECF on applicable parties, via Certified Mail on required parties and noted , and/or

via regular mail to : Debtors attorney, Paul Avron Esq., Berger Singerman, LLP, 1450 Brickell

Avenue, # 1900, Miami, Fl 33131. I also certify that I am admitted to the Bar of the United States
              Case 19-12821-AJC          Doc 197     Filed 04/24/19     Page 3 of 7



District Court for the Southern District of Florida and I am in compliance with the additional

qualifications to practice in this Court as set forth in Local Rule 2090(A).



                                                      Respectfully submitted,

                                                      Tesha Allison, Esquire
                                                      The Law Office of Tesha Allison, P.A.
                                                      Attorney for Jose Perez
                                                      5911 NW 173rd Drive, Ste. 15
                                                      Miami Lakes, Florida 33015
                                                        T: 305-901-1471
                                                        F: 305-901-1472

                                                      By: /s/ Tesha Allison
                                                              Tesha Allison, Esq.
                                                              Florida Bar No.: 108538
                                                              Tesha@tapalaw.com
Case 19-12821-AJC   Doc 197   Filed 04/24/19   Page 4 of 7




           EXHIBIT A
                Case 19-12821-AJC              Doc 197       Filed 04/24/19        Page 5 of 7




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


In re:
MAGNUM CONSTRUCTION2                                                            Case Number: 19-12821-AJC
MANAGEMENT, LLC                                                                 Chapter 11
________________________________/

                      AGREED ORDER GRANTING THE
                 AGREED EX-PARTE MOTION FOR STAY RELIEF
            TO PROCEED WITH LITIGATION ONLY TO THE EXTENT OF
       THE INSURANCE COVERAGE FOR MATTER THAT IS SEPARATE FROM
    AND PRE-DATES INSURANCE POLICY IN EFFECT FOR THE FIU BRIDGE CASES


                 On April 22, 2019, Creditor, JOSE PEREZ (the “Movant”), filed a motion on an

agreed ex-parte basis pursuant 11 U.S.C. § 362(a) and to Local Rule 9013-1 (the “Motion” [ECF

No._____] seeking entry of an order granting limited stay relief allowing Movant to proceed with

litigation against the Debtor as a nominal Defendant solely to the extent of the insurance coverage

for a personal injury claim, which insurance, if any, is separate from and pre-dates any insurance

policy in effect for the FIU Bridge Cases3. In the Motion, Movant represents that the he is willing



2
  The Debtor’s Address is 6201 SW 70th Street, 1st Floor, Miami FL 33143. The last four digits od the Debtor’s
federal tax identification numbers are 3403.
3
  All capitalized terms not defined in this Order shall have the meanings ascribed to them in the Motion.
              Case 19-12821-AJC         Doc 197     Filed 04/24/19     Page 6 of 7



to proceed to resolve his personal injury claim within the two million ($2,000,000.00) primary

insurance policy Movant asserts is applicable to claim, as to which the Movant asserts only the

first layer of that insurance would be triggered. The Movant stipulates that he will not assert any

claim against the Debtor’s bankruptcy estate. Based on the Debtor’s consent to the limited relief

sought by the Movant, the Court determines “cause” has been shown to grant the limited relief

requested in the Motion. Accordingly, the Court

       ORDERS as follows:

       1. The Motion for limited stay relief to proceed with ligation as against the Debtor as a

           nominal Defendant only so as to proceed solely to the applicable limits of insurance to

           resolve the claim arising from an October 20, 2016 incident (the “Incident”), which is

           separate from, and predates any insurance policy in effect on the FIU Bridge Cases is

           GRANTED as set forth herein.

       2. The limited stay relief described in the preceding paragraph is granted based on the

           Movant’s stipulation that he (i) will resolve his claim solely within the applicable

           insurance policy limits; and (ii) will not assert any claim against the Debtor’s

           bankruptcy estate arising from the Incident.

       3. In all other respects the automatic stay provisions of 11 U.S.C. § 362(a) remains in full

           force and effect.

       4. The Court retains exclusive jurisdiction to interpret and enforce the terms of this Order.

                                                     ###
                 Case 19-12821-AJC               Doc 197        Filed 04/24/19          Page 7 of 7



Submitted by:
Tesha Allison, Esquire
The Law Office of Tesha Allison, P.A.
Attorney for Jose Perez
5911 NW 173rd Drive, Ste. 15
Miami Lakes, Florida 33015
T: 305-901-1471
F: 305-901-1472
Email: Tesha@tapalaw.com

Copies furnished to:
Tesha Allison, Esq.
(Attorney Allison is directed to serve a signed copy of this order upon all interested parties and to file a Certificate
of Service with the Court.)
